People v Minaya (2018 NY Slip Op 05869)





People v Minaya


2018 NY Slip Op 05869


Decided on August 22, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
LEONARD B. AUSTIN
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2017-05367
2017-05369

[*1]The People of the State of New York, respondent,
vRaymond Minaya, appellant. (Ind. Nos. 8015/13, 8397/13)


Paul Skip Laisure, New York, NY (Lynn W. L. Fahey of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Diane R. Eisner of counsel; Masha Simonova on the brief), for respondent.

DECISION & ORDER
Appeals by the defendant from two resentences of the Supreme Court, Kings County (Martin P. Murphy, J.), both imposed May 3, 2017, after remittitur from this Court for resentencing (see People v Minaya, 147 AD3d 978), upon his convictions of robbery in the third degree under Indictment No. 8015/13, and attempted murder in the second degree under Indictment No. 8397/13, upon his pleas of guilty.
ORDERED that the resentences are affirmed.
"The determination of whether to grant or deny youthful offender status rests within the sound discretion of the court and depends upon all the attending facts and circumstances of the case" (People v Hesterbey, 121 AD3d 1127, 1128 [internal quotation marks omitted]; see People v Dhillon, 157 AD3d 900, 900-901; People v Mullings, 83 AD3d 871, 872). Here, weighing all of the relevant circumstances, the Supreme Court providently exercised its discretion in denying the defendant youthful offender treatment (see CPL 720.20[1]; People v Dawkins, 146 AD3d 898, 899; People v Green, 110 AD3d 825, 826).
LEVENTHAL, J.P., AUSTIN, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court